Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-6, 8-9, 13-14, 16-18 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 8-9, 13-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titus U.S. Patent Application Publication Number 2013/0121192 A1 (hereinafter Titus), and further in view of Klinker et al. U.S. Patent Application Publication Number 2006/0182034 A1 (hereinafter Klinker).

As per claims 1, 9, Titus disclose a method, comprising: 
receiving, by a network device, a data packet transmitted in a network (see receive an echo request packet from source device to destination device on page 1 section [0009]);  and 
obtaining, by the network device, path information of the data packet from a source end to a destination end (see request packet from source to destination on page 1 section [0009]) based on a source address and a destination address of the data packet, 
wherein the path information comprises a total hop count of routers passed through by the data packet from the source end to the destination end (see count number of hops to reach destination on page1 section [0009]).

Titus do not teach expressly: obtaining, by the network device, path information of the data packet from a source end to a destination end based on a source address and a destination address of the data packet.

Titus do not teach expressly: wherein the obtaining, by the network device, the path information of the data packet from the source end to the destination end based on the source address and the destination address of the data packet comprises:
calculating a first hop count of routers passed through by the data packet from the source end to the network device based on a time to live value of the data packet;
finding a second hop count of routers from the network device to the destination end based on the destination address of the data packet and from a mapping relationship between the destination address and the second hop count of routers; and
summing the first hop count and the second hop count, thereby arriving at the total hop count of routers passed through from the source end to the destination end; and
determining, by the network device, a packet dropping policy of the data packet based on the path information when network congestion occurs.


Klinker teaches: obtaining, by the network device, path information of the data packet from a source end to a destination end based on a source address and a destination address of the data packet (see path tables for Source A to destination computing device 1952 with specific IP address of source and destination on page 21 section [0222] and see Figure 19A).
Klinker teaches: wherein the obtaining, by the network device, the path information of the data packet from the source end to the destination end based on the source address and the destination address (see Source A to destination 1951 on page 12 section [0222] and in Figure 19A) of the data packet comprises:
calculating a first hop count (see calculate hop counts on page 21 section [0222]) of routers passed through by the data packet from the source end to the network device (see Source A, or source end as claimed, to node 1910, or network device as claimed, on page 22 section [0225] and Figure 19A and see node 1910 is a convergence point 
finding a second hop count (see calculate hop counts on page 21 section [0222]) of routers from the network device to the destination end (see calculating from node 1910 to destination node 1951 on page 21 section [0222]) based on the destination address of the data packet and from a mapping relationship (see mapping relationship from node 1910 to destination 1951 on page 22 section [0226] and Figure 19A) between the destination address and the second hop count of routers (see data structure 19A80 records path from node 1910, or network device as claimed, to destination node 1951, or destination end as claimed, on page 21 section [0224]); and
summing the first hop count and the second hop count (see active probing of node 1910, or network device as claimed, between source and destination on page 22 section [0226]), thereby arriving at the total hop count (see data structure 19A60 and 19A80 both has hop counts on page 21 section [0222]) of routers passed through from the source end to the destination end (see summing total hop count using data structure 19A62, or total hop count between source and network device as claimed, plus data structure 19A80, or total hop count between network device and destination as claimed, on page 22 section [0226] and in Figure 19A); and
determining, by the network device, a packet dropping policy (see packet probing policy is based on monitored traffic on page 22 section [0225] and see rules and policy based on monitored latency or loss on page 8 section [0100] and see policy is based on network latency, packet loss, network jitter on page 9 section [0107] and see policy 

Titus and Klinker are analogous art because they are from the same field of endeavor, network monitoring management system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use IP address to send data packet from source to destination and monitor total hop counts of path between source and destination with an intermediate network device as claimed.  The motivation for doings so would have been to monitor network traffic performance of specific nodes using IP address (see page 22 section [0226]).
Therefore, it would have been obvious combine Titus and Klinker for the benefit of using path information of the data packet from a source end, to an intermediate network device, and finally to a destination end based on a source address and a destination address of the data packet to obtain the invention as specified in claims 1, 9.




As per claims 5, 13, Titus and Klinker disclose the method according to claim 1, wherein the method further comprises: loading the total hop count of routers to an extension field of a service packet corresponding to the data packet (see recording hop Klinker).

As per claims 6, 14, Titus and Klinker disclose the method according to claim 1, wherein the method further comprises: 
receiving, by the network device, a routing packet diffused in the network, wherein the routing packet comprises an destination address and a third hop count of network segment routers in each network segment passed through during diffusion from 
the destination end to the network device (see request packet with hop count on page 1 section [0009] in Titus);  obtaining, by the network device, a fourth hop count from the network device to an edge device based on a network topology of a network segment in which the network device is located, wherein a sum of the third hop count of network segment routers in each network segment and the fourth hop count plus 1 gives the second hop count of routers from the network device to the destination end (see path trace table data structure 19A62 mapping out each node including fourth node on a path in records 19A66 with each hop and address on page 21 section [0223] and Figure 19 in Klinker);  and storing the mapping relationship between the destination end and the second hop count of routers, wherein the edge device is the last device, in the network segment in which the network device is located, passed through when the data packet is sent from the network segment in which the network device is located to the destination end (see path trace table data structure 19A62 mapping out each node including fourth node on a path in records 19A66 with each hop and address from Klinker).

As per claims 8, 16, Titus and Klinker disclose the method according to claim 1, wherein the method further comprises: determining, by the network device and based on a transmission rate determination policy, a transmission rate of the data packet based on the path information (see performance monitoring of data packets on page 22 section [0226] and see performance criteria such as network latency on page 9 section [0107] in Klinker), wherein the transmission rate determination policy comprises, in response to the path information comprising the total hop count of routers passed through by the data packet from the source end to the destination end, defining, by the network device, that the transmission rate of the data packet becomes higher when the total hop count of routers passed through by the data packet becomes larger (see looking at define performance levels of network latency, packet loss, network jitter on page 9 section [0107] and see checking policy not meeting the minimum performance level on page 10 section [0117] and see policy requirement using one or more target performance levels on page 17 section [0185] in Klinker).

As per claims 17, 18, Titus and Klinker disclose the method according to claim 1, wherein the packet dropping policy comprises: in response to the path information comprising the total hop count of routers passed through by the data packet from the source end to the destination end, defining, by the network device, that a dropping Klinker).

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
As per claims 1, 9, applicant asserts that Titus and Klinker do not disclose expressly:  wherein the obtaining, by the network device, the path information of the data packet from the source end to the destination end based on the source address and the destination address of the data packet comprises:
calculating a first hop count of routers passed through by the data packet from the source end to the network device based on a time to live value of the data packet;
finding a second hop count of routers from the network device to the destination end based on the destination address of the data packet and from a mapping relationship between the destination address and the second hop count of routers; and
summing the first hop count and the second hop count, thereby arriving at the total hop count of routers passed through from the source end to the destination end (see Remarks on page 8).  The examiner respectfully disagrees.
Klinker teaches: determining, wherein the obtaining, by the network device, the path information of the data packet from the source end to the destination end based on the source address and the destination address (see Source A to destination 1951 on page 12 section [0222] and in Figure 19A) of the data packet comprises:
calculating a first hop count (see calculate hop counts on page 21 section [0222]) of routers passed through by the data packet from the source end to the network device (see Source A, or source end as claimed, to node 1910, or network device as claimed, on page 22 section [0225] and Figure 19A and see node 1910 is a convergence point on page 21 section [0224]) based on a time to live value (see TTL values of path to convergence point 1 or, network device as claimed, on page 21 section [0222]) of the data packet;
finding a second hop count (see calculate hop counts on page 21 section [0222]) of routers from the network device to the destination end (see calculating from node 1910 to destination node 1951 on page 21 section [0222]) based on the destination address of the data packet and from a mapping relationship (see mapping relationship from node 1910 to destination 1951 on page 22 section [0226] and Figure 19A) between the destination address and the second hop count of routers (see data structure 19A80 records path from node 1910, or network device as claimed, to destination node 1951, or destination end as claimed, on page 21 section [0224]); and
summing the first hop count and the second hop count (see active probing of node 1910, or network device as claimed, between source and destination on page 22 section [0226]), thereby arriving at the total hop count (see data structure 19A60 and 19A80 both has hop counts on page 21 section [0222]) of routers passed through from 

Klinker discloses monitoring hop count and TTL from the Source A, or source as claimed, to node 1910, or network device as claimed, in a data structure 19A62 with all the node addresses and hop count (see page 21 section [0222] and Figure 19A).
Klinker discloses monitoring hop count and TTL from the node 1910, or network device as claimed, to destination 1951, or destination as claimed, in a data structure 19A80 with all the node addresses and hop count (see page 21 section [0222-0223] and Figure 19A).
Klinker teaches active monitoring of all traffic between source and destination with node 1910 in between and records all pathing information in data structures 19A62 and 19A80 with records of sum of hop counts as claimed (see page 22 section [0226]).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451